Citation Nr: 0114631	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  93-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for status post T-cell 
lymphoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
status post T-cell lymphoma, and assigned a 100 percent 
rating effective from March 26, 1991, and a noncompensable 
rating effective from March 1, 1992.  

In August 1993 the veteran testified at a hearing before a 
Member of the Board at the VA Central Office in Washington, 
D.C.  In April 1994 the Board remanded this matter to the RO 
for further evidentiary development.  The veteran apparently 
moved, and in June 1994 the veteran's claims file was 
transferred to the Oakland, California RO.  In August 1995 
the Board again remanded this matter to the RO to schedule 
the veteran for another hearing before a Member of the Board, 
as the Member of the Board whom the veteran testified before 
in August 1993 was no longer employed at the Board.  In 
December 1996 the veteran testified at a hearing before the 
undersigned Member of the Board at the Oakland, California 
RO.  In February 1997 the Board again remanded this matter to 
the RO for further evidentiary development.  That development 
having been completed, the Board will proceed to review the 
veteran's appeal.

During the pendency of this appeal, in Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have T-cell lymphoma as an active 
disease and he is not in the treatment phase for T-cell 
lymphoma; there has also not been a recurrence or metastasis 
of T-cell lymphoma.

3.  The veteran does not have any residuals that have been 
medically attributed to his service-connected status post T-
cell lymphoma.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
status post T-cell lymphoma have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (effective prior and subsequent to 
October 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received by the RO on March 26, 1991, from the veteran, was a 
claim for service connection for mycosis fungoides, which he 
claimed resulted from his exposure to Agent Orange while 
serving in Vietnam in 1968.  Also submitted by the veteran 
were several private treatment records in support of his 
claim.

A pathology report from Muhlbauer Dermatopathology Laboratory 
dated in November 1990 showed that an examination of a piece 
of skin from the veteran's chest revealed a diagnosis of 
atypical lymphocytic infiltrate, suggestive of mycosis 
fungoides.

In a letter dated in November 1990, Paul A. Rehder, M.D. 
referred the veteran to the UCLA Medical Center, Division of 
Dermatology for evaluation.  Dr. Rehder noted that the 
veteran was seen in November 1990 for complaints of a 
solitary plaque of the chest for 10 months, and the lesion 
was found to be asymptomatic and 1.5 cm x 1.0 cm in size.  It 
was noted that a 4 mm punch biopsy showed findings suggestive 
of mycosis fungoides, and the remainder of the examination 
showed no other lesions.  

An outpatient treatment note from UCLA Medical Center showed 
that in December 1990 the veteran had a red plaque, non-
blanching, peripheral scale, on the right upper quadrant of 
the abdomen and erythematous papular errythmia of the 
scapular and flank areas bilaterally.  The assessment was 
lymphoma vs. pseudolymphoma vs. granulomatous dermatitis, and 
rule out infectious etiology.  

A Dermatopathology Consultation Report from the UCLA Medical 
Center showed that in December 1990 the veteran underwent a 
biopsy of the abdomen, which revealed a diagnosis of atypical 
mononuclear cell infiltrate.  It was noted that a 
differential diagnosis may include malignant lymphoma or 
leukemia, but to better elucidate the nature of the lesion, 
it was recommended that immunohistochemical studies be 
performed, as well as a complete medical and hematologic 
evaluation.

An outpatient treatment note from UCLA Medical Center showed 
that in January 1991 the veteran was examined and it was 
noted that he had a 2.5 cm. by 1.2 cm. erythematous plaque in 
the right lower chest.  The assessment was atypical 
mononuclear infiltrate.  He underwent surgery for excision of 
the lesion on the right lower chest.  

In a letter dated in January 1991 from Carla Nip-Sakamoto, 
M.D. at the UCLA School of Medicine, to the veteran's private 
physician, Paul Rehder, M.D., it was noted that the veteran's 
biopsy was consistent with an atypical mononuclear 
infiltrate, possibly representing a cutaneous lymphoma.  It 
was noted that in January 1991, the solitary lesion was 
excised in total and that gene rearrangement studies had been 
obtained to further delineate the nature of the lesion.

In a surgical pathology report from UCLA Medical Center, 
dated in February 1991, it was noted that a lymphoma workup 
was done and the skin biopsy of the right lower chest 
revealed a final diagnosis of T cell predominant lymphocytic 
infiltrate.

In a letter dated in March 1991, the veteran's physician Dr. 
Rehder reported that the veteran was being evaluated for an 
oval plaque present on his chest from January 1990 until it 
was biopsied and excised in January 1991.  It was noted that 
the lesion may represent a patch of mycosis fungoides and 
further studies were pending.  It was also noted that the 
veteran needed a CT scan to look for any internal lymphoma.

In an Outpatient Consultation report from the UCLA Medical 
Center dated in March 1991, it was noted that the veteran was 
seen for a second opinion as to the question of whether he 
had mycosis fungoides versus B-cell lymphoma.  An excisional 
biopsy performed in February 1991 revealed predominate T-cell 
lymphocytic infiltrate, but with the presence of B-cells.  It 
was noted that the veteran had no symptoms, other than the 
skin lesion, and had been doing "quite well".  The impression 
was that the veteran's lesion was predominantly T-cells with 
some B-cells present and no conclusive diagnosis was 
established at that time.  

A CT scan of the abdomen performed in March 1991 showed 
findings of three small low density lesions within the right 
lobe of the liver, which were too small to characterize and 
which may represent small hepatic cysts, an 8 mm. well 
circumscribed hypodense lesion in the mid pole of the left 
kidney, most likely represented a left renal cyst, no 
evidence of adenopathy, and a normal appearing spleen, 
pancreas, adrenal glands, gallbladder, right kidney, and 
bladder.

A CT scan of the chest performed in March 1991 showed 
findings including no mediastinal or hilar adenopathy 
identified and several small low density lesions within the 
liver, which were too small to characterize, but may 
represent cysts.

A Bone Marrow Report from UCLA Medical Center dated in April 
1991 showed that an aspirate was performed at the left iliac 
crest, and the final diagnosis was mildly hypocellular marrow 
with rare scattered atypical lymphocytes.  It was noted that 
these changes are not diagnostic for mycosis fungoides.

In a letter dated in April 1991, the RO requested that the 
veteran provide any additional studies done for Agent Orange 
from March 1991 to the present.  

In a letter dated in May 1991 Bharat N. Nathwani, M.D. 
reported the findings of a skin biopsy and immunologic 
results, and opined that based on morphologic features, this 
was not a mycosis or a malignant lymphoma.  Dr. Nathwani 
indicated that this was probably lichenoid keratosis, but 
could not be certain because the fixation was less than 
optimum.  The morphologic diagnosis was skin, right lower 
chest, biopsy, probably lichenoid keratosis.

In a letter dated in August 1991 the veteran notified the RO 
that he was sending documents from UCLA Medical Center, dated 
through July 1991, and that the VA Hospital in Long Beach was 
also monitoring his problem.

In September 1991 the RO sent a letter to the veteran 
notifying him that UCLA Medical Center had not answered the 
RO's request for a report of medical treatment from April 
1991 to July 1991.

Received by the RO in September 1991 were treatment records 
from the Long Beach VA Medical Center (VAMC) which showed 
that from November 1986 to June 1990 the veteran received 
treatment for unrelated problems.  In February 1991 the 
veteran was seen following his biopsy at UCLA Medical Center, 
and reported he needed a CT scan of the abdomen, chest x-ray, 
and labs.  The assessment was that the veteran was stable and 
a chest x-ray showed no acute disease.  In March 1991 
objective examination showed that the veteran had no other 
lesions and the assessment was "unclear diagnosis at this 
time since no more skin lesions" and it was noted that the 
surgical pathology was not diagnostic.  In May 1991 it was 
noted that the veteran had no new lesions and no 
lymphadenopathy.  The assessment was unclear diagnosis, 
possible T-cell lymphoma cutaneous, and further evaluation 
and workup were to be done at UCLA.  In August 1991 the 
assessment was presumed T-cell predominant lymphocytic 
infiltrate.  

On VA examination in January 1992 the veteran complained of 
slow healing of minor cuts and bruises, as well as chest and 
stomach pains.  He reported being treated by Dr. Rehder from 
November 1990 to May 1991, at UCLA Medical Center Dermatology 
from December 1990 to March 1991, and at UCLA Medical Center 
Oncology Center from March 1991 to August 1991.  He also 
cited treatment at the Long Beach VAMC from February 1991 to 
August 1991, and at Seattle VAMC Oncology Clinic from 
December 1991 to the present.  Examination of the skin showed 
a horizontal scar of the right anterior pectoral area, and 
examination of the lymphatic and hemic systems showed no 
lymphadenopathy.  It was noted that the veteran should have a 
complete evaluation on a yearly basis and that there was no 
evidence of recurrence of the T-cell lymphoma.  The diagnosis 
was T-cell lymphoma, Stage IA, excised, with no recurrence or 
extension.  

By February 1992 rating decision, the RO granted service 
connection for status post T-cell lymphoma, and assigned a 
100 percent rating effective from March 26, 1991, and a 
noncompensable rating effective from March 1, 1992.  

In his notice of disagreement received in August 1992, the 
veteran reported that based on CT scans done at the Seattle 
VAMC and the UCLA Medical Center, his lymphoma was "internal 
and not external and should be rated accordingly."

In a letter dated in September 1992, the RO requested that 
the veteran complete VA Forms 21-4142 (Authorization for 
Release of Information) so that the RO could obtain treatment 
records for the veteran.  The RO also requested that the 
veteran provide information pertaining to any recent 
treatment he may have received for his claimed disability.

Received by the RO in November 1992 were treatment records 
from the Seattle VAMC.  A treatment record dated in December 
1991 showed that the veteran was transferring his care to the 
Seattle VAMC.  He reported developing a light pink skin rash 
on both shoulders, present for two months, that was not 
pruritic.  Examination of the skin showed a fine, scaly rash 
on both shoulders with "underlying arrhythmia papular 
component".  The assessment was that it was unclear what 
process was occurring in the early 1990s, but the appearance 
of a new skin rash warranted examination.  In January 1992 
objective examination showed faint, scattered, light pink, 
slightly scaly patches on the back and shoulders, and it was 
noted that there was no change from last visit.  The VA 
physician had reviewed the veteran's prior treatment records, 
and noted that a diagnosis of malignancy was never made with 
certainty.  It was noted that at that point there was no 
evidence of disease.

A CT scan of the thorax taken in March 1992 at the Seattle 
VAMC showed a "negative chest".  A CT scan of the abdomen and 
pelvis taken in March 1992 showed three small well-defined 
low attenuation areas in the liver, and it was noted that a 
differential diagnosis would include cysts, lymphoma, and 
metastases.  There was also a well defined, approximately one 
centimeter low attenuation area in the left kidney, with 
density much higher than usually seen with simple cysts, 
which again raised the possibility of lymphomatous 
involvement.  There was also stranding in the fat about the 
seminal vesicles and upper rectum, which was of questionable 
significance but did raise the possibility of an inflammatory 
process in the seminal vesicles or rectum, and lymphomatous 
involvement could not be excluded.  

A Seattle VAMC treatment record dated in March 1992 showed 
that a VA physician reviewed the chest/abdomen CT scans and 
noted that the LLL (left lower lobe) lesion seen on a 
previous CT scan was no longer apparent, and that the three 
hypodense lesions were all less than one centimeter and there 
was no change from a prior CT scan.  It was noted that there 
was one left renal cyst, and that although the density was 
slightly greater than that seen for a simple cyst, it was 
still less than one centimeter in diameter.  No adenopathy 
was seen.  The assessment was that the veteran had never had 
a definite diagnosis of malignancy, and that the VA 
pathologists concurred, and that one did not even feel that 
it had atypical features.  It was noted that no new skin 
lesions had developed and that there was no change in the CT 
scan.  The VA physician noted informing the veteran that 
there was no definitive evidence of any process that would 
impact on the veteran's survival.  

In a letter dated in October 1992, Dr. Rehder explained the 
veteran's treatment history, and noted that the veteran had 
negative lymphoma workup.  Dr. Rehder indicated that in the 
past six months, a small papule or bump had occurred on the 
veteran's chest where the lesion was originally excised two 
years prior.  Dr. Rehder recommended that because the papule 
reappeared, the veteran should have it excised by biopsy and 
that he be seen by the Department of Dermatology at Stanford 
University.  

Received from the veteran in October 1992 was a statement (VA 
Form 21-4138) in which he referred to three CT scans, dated 
in July 1987, March 1991 and March 1992, and claimed that 
these showed a "consistent pattern of internal growth which 
will require continued monitoring".  The veteran also 
referred to "external problems", and referred to statements 
made by a VA doctor at the Palo Alto VAMC, Dr. Rehder, and a 
doctor at the Stanford Medical Clinic.  

Received from the veteran in December 1992 were medical bills 
dated in October, November, and December 1992, and treatment 
records dated in October and November 1992 from the Stanford 
University Clinic.  In October 1992, examination showed that 
the veteran looked "well", his skin was clear, and he had a 
6.5 cm. scar on the right side of the chest and a 3 mm. 
slightly erythematous papule along the scar.  A total skin 
check showed no suspicious lesions.  The assessment was 
probable benign lymphocytic infiltrate, and hypertrophic scar 
versus suture granuloma versus lymphocytic infiltrate.  The 
veteran underwent a biopsy of the skin of the right chest, 
and in November 1992 it was noted that there was a dense 
band-like lymphocytic infiltrate in the upper dermis with 
some collections of the lymphocytes in the epidermis.  It was 
noted that the lymphocytes were composed of B and T cells, 
with both CD4 and CD8 positive T cells represented.  It was 
also noted that the fact that all T cells are CD7 positive 
suggested that these were normal, non-neoplastic T cells, and 
that there was no evidence that this infiltrate represented a 
clonal neoplastic process.  The diagnosis was cutaneous 
lymphoid hyperplasia.  

In August 1993 the veteran testified at a hearing at the VA 
Central Office in Washington, D.C. before a Member of the 
Board that as a result of his service-connected disability, 
he suffered from a low grade fever, night sweats, anemia, 
tiredness, a skin rash, and pruritus.  He reported that he 
had a low grade fever one day a week or two to three times 
per month, and had night sweats two or three days in a row, 
and claimed that along with the night sweats, a rash appeared 
on his shoulders.  He testified that the biopsy site on his 
chest had never healed and that the scar line was red and was 
tender on occasion, but was not sore to touch, and the biopsy 
site on his shoulder had healed well.  He claimed he healed 
inconsistently, and that sometimes he would not heal 
normally.  He reported having fatigability once or twice a 
month if he was doing sedentary work, but more readily if he 
was doing physical work.  He claimed his muscles fatigued 
fast.  He reported that he was borderline for his white cell 
count, and was at the top end of what was considered low.  He 
reported stiffness in the fingers and numbness in the left 
hand, and claimed he reported his complaints to different 
doctors as part of the medical history, but the doctors had 
not pursued them as the primary concern was his chest.  He 
had not been to a doctor in 1993 regarding the complaints.  
He reported that the scar on his chest was red and itched at 
times.  He was not employed at the time, but testified that 
when he was working his scar did not cause any problems.  He 
claimed that no doctor had said he had a definite recurrence 
of cancer, but claimed he had never been given a satisfactory 
answer regarding what was shown on prior x-rays. 

In April 1994 the Board remanded this matter to the RO for 
further evidentiary development.

On VA examination in August 1994 the veteran reported he 
could not get hired for any work in recent times because of 
his medical history.  He claimed he was a mechanical engineer 
and did some consulting, but received little income for this.  
Twice a month, he reportedly got tiny red spots, a malarial 
type rash, on his chest, shoulders and his back, and he 
claimed that at the same time he would have a fever of about 
100 to 101 degrees for two to three days and also night 
sweats.  He reported that when he had these twice monthly 
problems, he felt irritable, easily fatigued, and noted some 
pain in the hand joints and his middle fingers felt numb.  He 
reported that the last time this occurred, his middle two 
toes felt numb and he still had some numbness in the second 
and third toes of the right foot.  Also, he claimed that he 
had aching in the right hip which had been x-rayed several 
times without any findings.  

Objective examination showed a three inch horizontal scar 
below the right nipple.  Routine physical examination was 
essentially negative, but the veteran reported that the 
second and third toes on his right foot were slightly numb on 
the dorsal surface, which was hard to document with testing 
equipment.  The VA examiner noted that the veteran's non-
Hodgkin's lymphoma appeared to be in remission.  It was also 
noted that the veteran felt reasonably good between the acute 
attacks, but he might fatigue a little more than he should 
and he reported that he lost weight easily if he did physical 
work.  The VA examiner indicated that the veteran appeared to 
be in good enough health to be working on a regular basis, 
though he himself stated he preferred a nonstressful job.  
The VA examiner also noted that the veteran did seem to have 
twice monthly symptomatology which might interfere with any 
work activity.  The diagnosis was non-Hodgkin's lymphoma with 
systemic symptoms as noted.

In August 1995, the Board remanded this matter to the RO to 
schedule the veteran for a hearing before a Member of the 
Board at the RO, based on the fact that the Board Member whom 
he had testified before in September 1993 was no longer 
employed by the Board.

On VA examination in September 1995 the veteran complained of 
fever, sweats, fatigue, and joint pain and numbness.  He also 
reported that he had a transient rash on his back and 
shoulders about two times per month, and it was noted that no 
diagnosis or cause of this rash had been determined.  
Objective examination showed no skin rash and lymphadenopathy 
in the cervical, supraclavicular, axillary or inguinal 
regions bilaterally.  There was an 8 cm linear scar of the 
right anterior chest under and medial to the right nipple, 
and the scar was found to be not inflamed, tender, or 
thickened.  It was noted that the disease was currently in 
remission and no maintenance therapy was required.  It was 
noted that the veteran reported having a transient skin rash 
about two times per month which lasted about five or six 
days, and he had no treatment for this.  His general health 
was found to be good between the acute attacks.  It was also 
noted that the veteran had not been receiving chemotherapy, 
x-ray, or surgical treatment for his non-Hodgkin's lymphoma.  
The diagnosis was non-Hodgkin's lymphoma in remission at 
present.

Received in October 1995 were several private treatment 
records, including a March 1995 laboratory report which noted 
that "immunophenotyping date, for this blood specimen, 
neither support nor absolutely rule out the diagnosis of 
leukemia and lymphoma".  In an April 1995 consultation with 
Laura V. Stampleman, M.D. the veteran reported having an 
occasional macular rash on the anterior trunk and shoulders 
which resolved spontaneously.  It was noted that he had never 
been known to have any circulating sezary cells and he did 
get fatigued periodically.  His appetite and weight were 
found to be relatively stable, although he noted easy weight 
loss with vigorous activity.  Physical examination showed a 
slight fading rash in the upper trunk, but no discrete 
papules were noted, and no other skin or subcutaneous masses 
were noted.  There was no cervical, supraclavicular, axillary 
or inguinal adenopathy.  The impression was that the veteran 
was diagnosed with early stage mycosis fungoides in 1991, and 
now had a slight decrease in his white cell count with a 
minimal increase in T-cell production without any description 
of sezary cells.  It was noted that there was nothing on the 
physical examination to suggest disease progression, either 
in the skin, adenopathy, or organomegaly.  Dr. Stampleman 
noted that observation only would be sufficient for now, and 
opined that at that time there was no clear evidence of 
disease progress.

A report of a biopsy dated in November 1995, taken at 
Stanford Health Services, Laboratory of Surgical Pathology, 
provided a diagnosis of folliculocentric atypical lymphoid 
infiltrate.  It was also noted that the presence of 
occasional atypical cells within the infiltrate raises the 
possibility of cutaneous T-cell lymphoma, however, in the 
absence of other histologic features that are usually 
observed in mycosis fungoides, the finding of atypical dermal 
cells is nonspecific.  It was also noted that atypical 
epidermal cells had been observed in the setting of numerous 
inflammatory and reactive skin conditions.  

In December 1996 the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  He provided 
testimony similar to the testimony he provided in August 
1993.  He reported having several residuals associated with 
his T-cell lymphoma condition, including a low grade fever, 
tiredness, a rash, and joint and muscle pain, and he 
testified as to the frequency of each residual and how they 
affected his life and his employment.  He testified that he 
received treatment from a local private oncologist, Dr. 
Stampleman.  He reported that the last time he was examined 
by the VA was for his last VA examination, and that he had 
only been to the local VA clinic for unrelated problems, 
including a fever.  He testified that the rash was not of 
great concern to him because he could not see it and it was 
not uncomfortable.  He reported that there was scarring, but 
that the most bothersome part of his disability was his 
concern with the chemical studies.  He testified that the low 
grade fever and other symptoms he described corresponded with 
the rash, usually once or twice a month.  

The veteran testified essentially that he did not agree with 
the assessment that his condition was in remission and 
claimed the problem was that he had a slightly elevated T-
cell count.  He testified that the disease was worse when the 
growth started on his chest because it kept growing slowly.  
He reported that he had not undergone any radiation or 
chemotherapy and that the original lesion on his chest was 
stable.  He testified that the primary symptoms of his 
disability, and the ones that limited him the most, were 
muscle fatigue, general fatigue, and irritability.  He 
testified he was a consultant, but not actively employed and 
that he left his prior job with a city government because he 
wanted to take some time off until his medical condition 
cleared up.  

In February 1997 the Board remanded this matter to the RO for 
further evidentiary development.  

In a letter dated in April 1997, the RO requested that the 
veteran submit any additional evidence or arguments relevant 
to his claim, and provide the names and addresses and dates 
of treatment for all health care providers who had treated 
him for status post T-cell lymphoma, with the exception of 
records already provided.  The veteran was also requested to 
complete a VA Form 21-4142 (Authorization and Consent to 
Release Information) for Dr. Stampleman.

Received by the RO in June 1997 were various private 
treatment records, some of which had previously been 
considered by the RO.  A CT scan of the abdomen dated in May 
1994 revealed three relatively well-defined nodular lesions 
in the liver, felt to represent simple hepatic cysts and 
unchanged from a previous examination, and a probable 1 cm. 
renal cyst in the left kidney.

Treatment records from Elizabeth A. Abel, M.D. showed that 
the veteran was seen in November 1995 and complained of an 
intermittent rash on the back and shoulders for about two 
months, not related to heat or exertion, and which was not 
pruritic and subsided on its own.  Examination showed poorly 
defined hyperpigmented patches on the upper thoracic areas of 
his back and along the waistline and lumbar area, and with 
erythematous follicular papules.  There was a well-healed 
surgical scar on the right inframammary area.  The impression 
was probably seborrheic dermatitis with a component of 
folliculitis.  It was also noted that there was a history of 
lymphocytic infiltrate and possible early mycosis fungoides.  
In a letter dated in November 1995, Dr. Abel reported the 
findings made on examining the veteran.  Dr. Abel noted that 
a shave biopsy was performed from a representative area of 
dermatitis on the back which was read as folliculocentric 
atypical lymphoid infiltrate.  It was also noted that the 
presence of occasional atypical cells within the infiltrate 
raised the possibility of cutaneous T-cell lymphoma, but in 
the absence of specific histology features of epidermotropism 
or Pautrier's microabscesses, a definitive diagnosis of 
mycosis fungoides could not be made.  Dr. Abel recommended 
topical treatment.  Dr. Abel opined that it was highly likely 
that the veteran had "a slowly evolving pre-MF or MF early 
patch stage".

In January 1996, the veteran was seen by Dr. Abel for follow-
up and it was noted that his dermatitis had faded since the 
last visit.  He reported no itching on his back, and 
occasional itching and redness on the shins and groin.  There 
was ill-defined hyperpigmentation and perifollicular erythema 
on the back and anterior tibial areas and an erythematous 
patch on the right groin  The impression was atypical 
lymphoid infiltrate, by biopsy.  In March 1996 the veteran 
reported that his rash was "about as good as it gets", and 
that it "comes and goes".  He reported that the dry skin and 
itching was limited to the legs, and the rash on the back had 
never itched.  It was noted that there was ill-defined 
hyperpigmented patches with follicular erythema on the upper 
back.

In a letter dated in March 1996, Dr. Stampleman reported that 
the veteran was feeling pretty well and had rashes extending 
from his back around to the anterior chest approximately 
twice a month, associated with some night sweats that did not 
awaken him from sleep.  It was noted that one of his lesions 
was biopsied and was positive for an atypical lymphoid 
infiltrate, but did not have all the features associated with 
mycosis fungoides.  Examination revealed that the veteran was 
without adenopathy and the impression was stable early 
mycosis fungoides.  Dr. Stampleman noted that the veteran was 
minimally symptomatic without real evidence of disease 
progression.

In a letter dated in August 1997, the RO again requested that 
the veteran complete a VA Form 21-4142 for Dr. Stampleman.

In a letter dated in September 1997, the RO advised the 
veteran that the RO had requested that Dr. Stampleman and Dr. 
Abel furnish the medical evidence for the veteran's treatment 
to the RO.  The RO noted that although the RO made a request 
directly to the Dr. Stampleman and Dr. Abel, it was the 
veteran's responsibility to make sure the records were sent.  
The RO also requested that the veteran ask Dr. Stampleman and 
Dr. Abel to furnish the records within 60 days.

Received from Dr. Stampleman's office in September 1997 were 
treatment records and laboratory reports for the veteran 
dated from April 1995 to May 1996, some of which had been 
previously associated with the claims file.  In August 1995 
it was noted that the veteran was "feeling great" and had 
occasional sweats and temperature elevation.  He reported 
having a rash the week prior which was resolving.  
Examination showed a very faint, resolving, erythematous rash 
along the back, and no other skin lesions.  He was without 
adenopathy.  The impression was mycosis fungoides well 
controlled with no treatment.

On VA examination for hemic disorders in September 2000, the 
veteran reported intermittent recurrence of rash with fevers 
and arthralgias, but no weight loss.  Physical examination 
showed no lymphadenopathy.  It was noted that he had a 
"miliary" rash on his back and abdomen and evidence of a 
biopsy site on the right posterior back.  He had a history of 
intermittent skin rash with atypical lymphoid infiltrates, 
but which had been shown to be non-clonal.  It was also noted 
that the veteran currently had no evidence for lymphoma or 
mycosis fungoides, and there was no evidence of 
lymphoproliferative disorder.  In an addendum it was noted 
that a skin biopsy showed minimal chronic inflammatory 
infiltrate, and the VA examiner indicated that there was no 
evidence of mycosis fungoides or T-cell lymphoma.  

On VA examination for skin diseases in September 2000 the 
veteran's medical history was described in detail by the VA 
examiner.  The veteran reported having intermittent 
asymptomatic non-pruritic scaly patches containing small red 
bumps, occurring on his trunk one to two times per month.  He 
used hydrocortisone cream on the affected areas with some 
improvement, and also used selenium sulfide shampoo for scalp 
seborrheic dermatitis.  It was noted that the veteran 
believed that his skin condition had improved since being 
started on inhalers, despite assurances from his physician 
that systemic absorption was unlikely.  He reported periodic 
myalgias and arthralgias, associated with low grade fevers, 
and periodically occurring with his truncal dermatitis.  He 
denied significant pruritus or skin pain, and never had skin 
breakdown or ulceration.  Examination showed that the veteran 
had scattered, large, minimally scaly patches on the 
bilateral scapulae, shoulders, and lumbar spine, as well as a 
few smaller patches on the right flank and chest.  The 
patches were reported to show erythematous follicular 
accentuation and minimal lichenification.  There was also a 
well-healed scar in the right inframammary area.  The 
remainder of the cutaneous examination was found to be 
unremarkable.  

Also, on VA examination for skin diseases in 2000, the VA 
examiner noted that careful review of the microscopic 
descriptions and immunohistochemical stains done on the 
single right chest skin lesion in 1990 and 1991 did not 
reveal cutaneous T-cell lymphoma, but rather a likely 
reactive or inflammatory process with some atypical 
lymphocytes.  The VA examiner also noted that similarly, the 
1995 pathology specimen was not interpretable as diagnostic 
for mycosis fungoides, although some atypical lymphocytes 
were noted in the folliculocentric infiltrate.  Of concern 
were the clinical findings made on VA examination, which the 
examiner noted may be consistent with the patch stage and/or 
folliculocentric CTCL  (cutaneous T-cell lymphoma) on the 
veteran's scapulae, shoulders, lower back, and chest.  Other 
diagnostic possibilities included large plaque parapsoriasis, 
which may transform into CTCL in some cases, Grover's 
disease, or other type of folliculitis, or a nonspecific 
eczematous process.  It was noted that the veteran's periodic 
systemic symptoms which he noted in conjunction with flares 
of the skin condition were not consistent with CTCL.  Workup 
for systemic lymphoma had been negative to date.  

In an addendum to the VA examination dated in October 2000, 
it was noted that the veteran's biopsy specimens showed 
insufficient dermal infiltrate to warrant genotyping or 
immunohistochemical stains to further evaluation for 
CTCL/mycosis fungoides.  The final pathology report showed 
mild chronic inflammation and no atypical lymphocytic 
infiltrate or evidence of CTCL.  The VA examiner opined that 
the current skin condition was therefore not consistent with 
CTCL histologically and was more indicative of a non-specific 
chronic dermatitis.  The VA examiner recommended a repeat 
skin biopsy if the skin condition worsened, as a chronic 
dermatosis can occasionally evolve into CTCL.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective October 23, 1995, VA revised the criteria for 
evaluating disabilities of the hemic and lymphatic systems.  
60 Fed. Reg. 49,225 (1995).  The Board notes that the Court 
has held that when a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

The veteran's service-connected status post T-cell lymphoma 
is currently assigned a non-compensable rating, pursuant to 
Diagnostic Code 7715, which pertains to non-Hodgkin's 
lymphoma.  Under the criteria in effect prior to October 23, 
1995, Non-Hodgkin's lymphoma was rated as 
lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. § 4.117, 
Diagnostic Code 7715 (1995).  A 100 percent evaluation was 
warranted for one year following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  A 60 percent rating was warranted if there was 
evidence of general muscular weakness with loss of weight and 
chronic anemia, or secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A 30 
percent evaluation for Hodgkin's disease was warranted when 
symptoms include occasional low grade fever, mild anemia, 
fatigability, or pruritus.  The note specifies that if, 
following that year, there has been no local recurrence or 
invasion of other organs, the rating was to be made on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).

Under the criteria in effect after October 23, 1995, non-
Hodgkin's lymphoma is to be rated as 100 percent disabling 
with active disease or during a treatment phase.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months following discontinuance 
of such treatment the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, ratings 
are to be based on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (2000).

Applying the evidence of record to the evaluative criteria 
under Diagnostic Code 7715, the Board finds that there has 
been no evidence to show that the veteran's disorder 
currently involves an "active" lymphoma as contemplated for 
assignment of a 100 percent evaluation.  In addition, there 
is no evidence to show that the veteran is currently 
undergoing treatment for this disorder.  Thus, pursuant to 
both the old and new criteria, the rating of the veteran's 
service-connected disability should be based on residuals.  
Insofar as rating residuals of lymphoma is concerned, for a 
veteran without active disease where there has been no local 
recurrence, metastasization, or invasion of other organs, the 
Board finds no substantive difference in the criteria in 
effect prior to October 23, 1995 and the revised criteria, as 
both require rating the particular residuals.  

In that regard, the veteran has consistently claimed that he 
has several residuals of the T-cell lymphoma, including 
intermittent rashes on the shoulders, back, chest, and groin, 
a low grade fever, general fatigue and muscle fatigue, 
irritability, and joint and muscle pain.  However, the 
medical evidence of record does not clearly support a finding 
that these symptoms are residuals of the service-connected 
status post T-cell lymphoma.  

Although the VA examiner in 1994 provided a diagnosis of 
"non-Hodgkin's lymphoma with systemic symptoms as noted", 
there is a discrepancy in the VA examination report where it 
was noted that the veteran's non-Hodgkin's lymphoma appeared 
to be in remission.  Also, in November 1995 Dr. Abel noted 
that a shave biopsy performed on an area of dermatitis on the 
back was read as folliculocentric atypical lymphoid 
infiltrate, but a definitive diagnosis of mycosis fungoides 
could not be made.  Although Dr. Abel opined that it was 
highly likely that the veteran had a slowly evolving pre-MF 
or MF early patch stage, and in March 1996 Dr. Stampleman, 
after reviewing the findings of the shave biopsy, provided an 
impression of stable early mycosis fungoides, subsequently, 
the VA examiner in September 2000 found that a skin biopsy 
showed minimal chronic inflammatory infiltrate and no 
evidence of mycosis fungoides or T-cell lymphoma.  Also, the 
VA examiner on dermatology examination in September 2000 
noted that the 1995 pathology specimen was not diagnostic for 
mycosis fungoides, although some atypical lymphocytes were 
noted.  And although the VA examiner initially indicated a 
concern that clinical findings were consistent with the patch 
stage and/or folliculocentric CTCL (cutaneous T-cell 
lymphoma) on the veteran's scapulae, shoulders, lower back, 
and chest, the results of the biopsy showed mild chronic 
inflammation and no atypical lymphocytic infiltrate or 
evidence of CTCL.  The VA examiner opined that the current 
skin condition was not consistent with CTCL histologically 
and was more indicative of a non-specific chronic dermatitis.  
Also, on the VA dermatology examination in September 2000, 
the VA examiner noted that the veteran's periodic systemic 
symptoms, which the veteran noted in conjunction with flares 
of the skin condition, were not consistent with CTCL, and 
that the workup for systemic lymphoma had been negative to 
date.  Thus, the Board finds that the preponderance of the 
medical evidence does not support a finding that the 
veteran's reported symptoms are related to T-cell lymphoma or 
are residuals thereof.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected status post T-
cell lymphoma, as dictated in Fenderson, and finds that at no 
time since March 1, 1992 has the service-connected status 
post T-cell lymphoma warranted a compensable disability 
rating.  Fenderson, supra.

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the rating decisions dated in February 1992, 
March 1993, and October 1994, the April 1993 statement of the 
case, and subsequent supplemental statements of the case in 
October 1994, December 1995, March 1996, and November 2000, 
of what would be necessary, evidentiary wise, for the 
assignment of a compensable percent rating for his service-
connected status post T-cell lymphoma.

Additionally, the veteran was notified in letters from the 
RO, dated in April 1991, September 1991, September 1992, 
April 1997, and August 1997, of the need to provide 
information pertaining to recent treatment for his service-
connected status post T-cell lymphoma.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Throughout the pendency of this appeal, the 
veteran has cited numerous sources of treatment for his 
service-connected status post T-cell lymphoma, including Dr. 
Rehder, UCLA Medical Center, USC Medical Center, Seattle 
VAMC, Long Beach VAMC, Stanford University Medical Center, 
Dr. Abel, and Dr. Stampleman.  The record reflects that the 
veteran has submitted treatment records from some of these 
sources, and the RO has requested additional treatment 
records from these sources, and has notified the veteran of 
any assistance needed from the veteran to obtain such 
records, specifically with regard to Dr. Abel; thus, the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining the cited treatment records.  The 
Board therefore finds that the RO made reasonable efforts to 
obtain all of the relevant records adequately identified by 
the veteran and, in fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  

The Board therefore concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


ORDER

Entitlement to a compensable rating for status post T-cell 
lymphoma is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

